UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                 Chapter 11
 WONDERWORK, INC.,                               Case No. 16-13607 (SMB)
                                Debtor.

VINCENT A. SAMA, as Litigation Trustee of        Adv. No. 18-01868-SMB
the WW LITIGATION TRUST,

                               Plaintiff,
vs.

KPMG LLP,

                              Defendants.


               NOTICE OF ADJOURNMENT OF PRETRIAL CONFERENCE

          PLEASE TAKE NOTICE that the pretrial conference, previously scheduled to be held

on February 7, 2019, at 10:00 a.m., has been adjourned to February 28, 2019, at 10:00 a.m.



 Date: February 6, 2019                          Respectfully submitted,

                                                 /s/ Lisa C. Wood
                                                 Lisa C. Wood
                                                 New York Bar No. 5456900
                                                 Foley Hoag LLP
                                                 Seaport West
                                                 155 Seaport Boulevard
                                                 Boston, MA 02210
                                                 Tel: (617) 832-1117
                                                 lwood@foleyhoag.com

                                                 and

                                                 Foley Hoag LLP
                                                 1540 Broadway, 23rd Floor
                                                 New York, NY 10036
                                                    As of February 18, 2019, the address of
                                                    Foley Hoag’s New York’s office will be:

                                                    1301 Avenue of the Americas
                                                    New York, NY 10019

                                                    Attorneys for Defendant, KPMG LLP




                                     Certificate of Service

        I, Lisa C. Wood, certify that on February 6, 2019, I caused to be electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system which will send
notification to all counsel of record registered to receive notices of electronic filing.

                                                              /s/ Lisa C. Wood




                                                2
